Citation Nr: 0924554	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
pain.

2.  Entitlement to a disability rating greater than 20 
percent for myofascial pain syndrome of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1991 to May 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The issue of entitlement to a disability rating greater than 
20 percent for myofascial pain syndrome of the thoracic spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The Veteran's bilateral heel pain is not related to active 
service.


CONCLUSION OF LAW

Bilateral heel pain was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June, July, and August 2001, and March 
2007, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
heel pain.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in the March 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of her rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred bilateral heel pain 
during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board notes that in the June 2003 rating decision the RO 
granted service connection for fibromyalgia and that the 40 
percent rating granted thereto takes into account the 
Veteran's bilateral heel pain.

In a July 2001 statement submitted to the RO the Veteran 
claimed that his feet are extremely painful when he walks or 
stands for more than 10 minutes.  

A comprehensive VA examination was performed in December 
2002.  Based on a history provided by the Veteran the 
examiner stated that the Veteran injured his feet when he hit 
the dashboard during an auto accident in January 1995.  The 
Veteran stated that he gets a burning sensation in his heels, 
especially when he stands for more than 5 to 10 minutes or 
when he walks the same amount of time on uneven ground.  X-
rays performed that month indicated that the Veteran's feet 
were normal.  Upon physical examination the examiner noted 
that the Veteran has a normal gait and can walk on his heels 
and toes.  The examiner determined that the Veteran bilateral 
foot pain was due to pes planus and as part of the 
muscoskeletal system involved in the Veteran's fibromyalgia.  

In September 2004 the Veteran was treated at the VAMC in 
Portland, Oregon.  During that visit he stated that his feet 
were hurting more.  Examination of the feet was remarkable 
only for some mild tenderness in the arch and heel area; no 
point tenderness was noted.

In December 2008 an additional comprehensive VA examination 
was performed.  The examiner determined that the Veteran's 
heel pain was not a separated and distinct disability from 
his service-connected fibromyalgia.  To support this 
assertion the examiner noted that evaluations following the 
Veteran's January 1995 motor vehicle accident failed to 
reveal evidence of clinically significant findings in either 
foot or either heel.  Subsequent examinations of the 
Veteran's heel and feet have either been negative or have 
failed to show clinically significant findings.  In addition, 
x-rays taken after the motor vehicle accident and x-rays 
taken years later have been reported as normal.  Explaining 
his rationale further, the examiner stated that the nature of 
the symptoms in the heels, coupled with those present in 
other locations throughout the Veteran's body, are most 
compatible with a diagnosis of multiple site fibromyalgia.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral heel pain.  A claimant is responsible for 
supporting a claim for benefits under laws administered by 
the VA, and the Veteran clearly was advised of the need to 
submit medical evidence demonstrating not just an in-service 
event, but a nexus or relationship between that injury and 
any current symptomatology.  The Veteran has failed to do so.  
The Veteran obviously believes that his feet/heel pain is 
separate from his service-connected fibromyalgia, but he has 
presented no corroborating medical evidence supporting this 
belief.  Although the Veteran has submitted some private 
treatment records, none of these directly addresses the 
Veteran's foot/heel condition or discusses the etiology of 
that condition.  In fact, the only competent evidence 
regarding causality is that of VA examiners who have opined 
that the Veteran's bilateral heel pain is part of his 
fibromyalgia.  The Veteran, as a layperson, lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  While he is competent to report 
the facts, determinations of etiology are medical questions.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
heel pain which could be attributed to active service, the 
Board finds that service connection for bilateral heel pain 
is not warranted.


ORDER

Entitlement to service connection for bilateral heel pain is 
denied. 


REMAND

The Veteran also has contended that his service-connected 
myofascial pain syndrome of the thoracic spine is more 
disabling than currently evaluated.  

The Board notes that there appears to be some confusion on 
this issue as the May 2004 Statement of the Case, the April 
2007 Board remand, and the February 2009 Supplemental 
Statement of the Case all refer to a claim of entitlement to 
a disability rating greater than 20 percent for myofascial 
pain syndrome of the thoracic spine.  Given the procedural 
posture of this issue below, and given that the medical 
evidence on file is insufficient to determine whether a 
separate compensable evaluation is warranted for this 
disability, the Board finds that, on remand, the Veteran 
should be scheduled for appropriate VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for myofascial pain syndrome 
of the thoracic spine in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and severity of any currently 
diagnosed back disability.  The claims 
file must be made available to the 
examiner for review.  The examiner should 
determine specifically whether the 
Veteran's back complaints are attributable 
to his fibromyalgia or whether they are 
due to a separate and distinct disability.  

If, and only if, a separate back 
disability is diagnosed, then the 
examiner(s) should provide results of 
range of motion testing for the back, 
identify normal ranges of back motion, and 
report the Veteran's actual active and 
passive ranges of motion in degrees.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is asked 
to describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.  

3.  Thereafter, readjudicate the claim for 
a disability rating greater than 
20 percent for myofascial pain syndrome of 
the thoracic spine.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


